Citation Nr: 1626155	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  08-25 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to June 25, 2012 and in excess of 20 percent thereafter for a cervical spine disability.

2.  Entitlement to a disability rating in excess of 10 percent prior to March 3, 2016  and in excess of 20 percent thereafter for a neurological disorder of the right upper extremity

3.  Entitlement to a disability rating in excess of 20 percent for a neurological disorder of the left upper extremity.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).

5.  Entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980 and from December 1985 to December 2005.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This matter has been previously before the Board in May 2012, November 2014, and January 2016; as well as before the Court of Appeals for Veteran's Claims (Court) in October 2015.  As a result the matter was remanded for further development, and further development in substantial compliance with the Court's, as well as the Board's, remand instructions have been completed.

The issue of entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to June 25, 2012, the Veteran's cervical spine disability manifested in a flexion greater than 30 percent and a combined range of motion greater than 170 degrees; but it did not manifest in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and throughout the period on appeal his cervical spine disability manifested in a flexion greater than 15 percent; and it did not manifest in ankylosis.

2.  Throughout the appeal period, which begins January 1, 2006, the neurological disorder of the Veteran's upper right extremity - his dominant upper extremity - manifests in moderate incomplete paralysis, but it does not manifest in severe incomplete paralysis or complete paralysis.

3.  Throughout the appeal period, which begins January 1, 2006, the neurological disorder of the Veteran's upper left extremity - his nondominant upper extremity - manifests in moderate incomplete paralysis, but it does not manifest in mild incomplete paralysis, severe incomplete paralysis, or complete paralysis.

4.  The Veteran has been assigned a combined disability rating in excess of 70 percent and a single disability rating which is more disabling than 40 percent disabling; and the Veteran has been unable to secure and maintain gainful employment due to his disabilities since February 2016. 


CONCLUSIONS OF LAW

1.  The criteria for a disability in excess of 10 percent prior to June 25, 2012 or in excess of 20 percent thereafter for a cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a disability rating of 40 percent effective January 1, 2006 for a neurological disorder of the upper right extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 8513 (2015).

3.  The criteria for a disability rating of 20 percent effective January 1, 2006 for a neurological disorder of the upper left extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 8513 (2015).

4.  The criteria for TDIU from February 2016 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.441, 4.16, 4.19, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.
The Board notes that this matter was remanded, as recently as January 2016, in order to associate any outstanding VA treatment records with the record.  The AOJ substantially complied with this remand instruction, because additional VA treatment records have been associated with the record.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board notes that this matter was remanded, as recently as January 2016, in order to provide the Veteran with an additional VA examination.  The AOJ substantially complied with this remand instruction, because the Veteran was provided with an additional VA examination.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Increased Ratings

The adequacy of the disability ratings assigned for several of the Veteran's service-connected disabilities are on appeal.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Cervical Spine

The Veteran contends that he is entitled to an increased disability rating for a cervical spine disability.  As described infra, the symptoms of the Veteran's cervical spine disability are not severe enough to warrant an increased disability rating.

The Veteran first filed for service connection for a cervical spine disorder in October 2005, and, in January 2007, the RO granted service connection and assigned a disability rating of 10 percent effective the day after the Veteran separated from the service.  The Veteran appealed.  In January 2013, the Veteran's disability rating was increased to 20 percent effective June 25, 2012.

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  The Formula for Rating IVDS Based on Incapacitating Episodes is not raised by the record, because VA examinations in June 2012 and March 2016 both failed to indicate that the Veteran was experiencing incapacitating episodes; and his treatment records do not indicate that the Veteran was ever treated with physician prescribed bed rest.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1) ("an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician").  Therefore, the Formula for Rating IVDS Based on Incapacitating Episodes does not provide an adequate basis to assign an increased disability rating.

Under the General Rating Formula for Diseases and Injuries of the Spine a disability rating of 10 percent is assigned when a cervical spine injury manifests in one of the following: forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, left and right lateral rotation.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.


A disability rating of 20 percent is assigned when a cervical spine injury manifests in one of the following: forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A disability rating of 30 percent is assigned when a cervical spine injury manifests in one of the following: forward flexion of 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.

A disability rating of 40 percent is assigned when a cervical spine injury manifests in unfavorable ankylosis of the entire cervical spine, and a total disability rating is assigned when there is unfavorable ankylosis of the entire cervical spine.  Id.

Neither a 40 percent disability rating nor a total disability rating are raised by the record, because neither the Veteran's treatment records nor his VA examinations indicate that he is manifesting favorable or unfavorable ankylosis of the entire cervical spine or the entire spine.  Therefore, there is no adequate basis to assign a disability rating of 40 percent or a total disability rating.  Furthermore, the Board will only address a disability rating of 30 percent based on limitation of the Veteran's forward flexion, rather than the basis of favorable ankylosis of the entire cervical spine, because, as previously noted, ankylosis is not raised by the record.

The Veteran submitted a written statement in June 2006.  The Veteran indicated that he was continuing to seek treatment for his neck and was receiving physical therapy twice a week.  The Veteran reported experiencing higher levels of pain and discomfort in his neck that was not alleviated by physical therapy.  The Veteran stated that in order to help in subsiding the pain and discomfort during the day he would continually stretch and rub his neck, and he has to get out of bed and stretch several timed during the night.

VA treatment records indicated that the Veteran sought treatment for neck pain and limited range of motion throughout the period on appeal.

An August 2006 magnetic resonance imaging (MRI) report noted mild spurring and facet hypertrophy and narrowing of the neural foramina bilaterally.

The Veteran underwent a VA examination in August 2006.  The Veteran reported experiencing neck pain and that when he extended his neck and laterally flexed his neck to the left and right his neck pain was exacerbated.  The Veteran denied using assistive devices for his neck.  The Veteran indicated that he participated in physical therapy consisting of exercises and massages.  The examiner noted that there was no evidence of scoliosis or kyphosis, and no spasm of the paraspinous muscles was noted.  The Veteran's range of motion measurements were as follows: forward flexion to 35 degrees; extension to 20 degrees; left lateral rotation to 45 degrees; right lateral rotation to 50 degrees; and bilateral lateral flexion to 30 degrees; for a combined range of motion of 210 degrees.

The Veteran submitted a private medical opinion from Dr. Ohadi dated May 2007.  Dr. Ohadi indicated that the Veteran had been under his care since April 2006.  Dr. Ohadi also noted that the Veteran continued to be symptomatic and complained of limited range of motion and pain in his cervical spine despite conservative treatment.

The Veteran submitted another private medical opinion from Dr. Peric dated August 2008.  Dr. Peric noted that the Veteran had a history of a cervical strain and degenerative joint disease of the cervical spine.

The Veteran submitted a second opinion from Dr. Peric dated November 2008.  Dr. Peric noted a diagnosis of degenerative joint disease of the cervical spine with decreased range of motion of the neck.

The Veteran underwent an MRI in May 2012 which indicated that the Veteran had degenerative disc disease of the cervical spine.

A June 2012 radiology report indicated an impression of degenerative disc disease.

The Veteran underwent another VA examination in June 25, 2012.  The Veteran's range of motion measurements were as follows: forward flexion to 30 degrees with painful motion beginning at 25 degrees; extension to 20 degrees with painful motion beginning at 15 degrees; right lateral flexion to 30 degrees with objective evidence of painful motion at 15 degrees; left lateral flexion to 35 degrees with objective evidence of painful motion at 30 degrees; right lateral rotation to 50 degrees with objective evidence of painful motion at 45 degrees; and left lateral rotation to 30 degrees with objective evidence of painful motion at 25 degrees; for a combined range of motion of 195 degrees.  The Veteran did not experience additional loss of range of motion following three repetitions of repetitive-use testing.  The examiner noted the following functional loss and impairments after repetitive use: less movement than normal; pain on movement; and stiffness.  The examiner did not note guarding or muscle spasms of the cervical spine severe enough to result in an abnormal gain or an abnormal spinal contour.  The examiner indicated that the Veteran did not use any assistive devices.

An April 2015 radiograph indicated moderate degenerative changes of the cervical spine.

A May 2015 primary care evaluation note stated that the Veteran was experiencing neck pain.

A July 2015 nursing telephone encounter note reported that the Veteran began experiencing "severe" pain after completing a physical therapy session.

A March 2016 primary care note indicated that the Veteran's neck was almost fused and that he hardly had any range of motion.  The record stated that the Veteran now requires his wife's help in order to perform the activities of daily living, but that he does not use any assistive devices.

In a March 2016 VA Form 21-2680, filled out by himself, the Veteran claimed that he was unable to bend his neck forward, backwards, or side to side, and that he was unable to flex, extend, or laterally rotate his neck.  The Veteran reported that aids such as canes, braces, crutches, or the assistance of another person were required for locomotion of one mile, and he stated that he need his wife to feed him pills due to his stiff neck.  The Veteran also claimed that he is unable to prepare his own meals and that he requires adaptive silverware in order to feed himself.

The Veteran underwent another VA examination in March 2016.  The Veteran reported that using a computer screen and repetitively turning his neck caused increased neck pain at work affecting his job performance.  The Veteran indicated that this led to the additional functional loss.  Specifically the Veteran claimed it resulted in being fired from his job due to an inability to adequately perform at work as a result of his cervical spine disability.  The examiner indicated that the examination results were neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The Veteran's range of motion measurements were as follows: forward flexion to 30 degrees; extension to 10 degrees; right lateral flexion to 10 degrees; left lateral flexion to 10 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees; for a combined range of motion of 120 degrees.  The examiner noted objective evidence of pain on motion, but repetitive motion testing did not result in additional loss of range of motion.  The examiner determined that the Veteran was not manifesting ankylosis, and the Veteran was not manifesting an abnormal gait or spinal contour due to muscle spasm, localized tenderness, or guarding.  The Veteran did not report the use of assistive devices.  Finally, the examiner noted that the Veteran had not had any acute signs or symptoms due to IVDS requiring bed rest prescribed by a physician or treatment by a physician in the prior 12 months.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 10 percent prior to June 25, 2012.  The Board notes that the Veteran reported experiencing pain and loss of range of motion prior to June 25, 2012.  The Veteran is certainly competent to report these symptoms, and the Board finds his reports credible.  Nevertheless, the Veteran's reports do not shed light on the degree of severity of the Veteran's loss of range of motion or whether it is severe enough to warrant an increased rating.  Furthermore, the Veteran's disability rating of 10 percent already takes into consideration that the Veteran is experiencing painful motion and some loss of range of motion.  

The Board notes that the Veteran submitted multiple private medical opinions.  The Board recognizes the competency of these medical professionals, and the Board finds their reports credible.  Nevertheless, these reports merely confirm that the Veteran has a cervical spine disorder that causes pain and limited range of motion.  As previously noted, this point was conceded by VA when the Veteran was assigned a disability rating of 10 percent.  These private opinions do not shed light on to what degree the Veteran's range of motion is limited.  

Finally the Veteran underwent a VA examination in August 2006.  The Board finds the examination persuasive and affords it great weight, because, in addition to being based on sufficient facts and data applied to reliable principles and methods, it adequately describes the severity of the Veteran's disability prior to June 25, 2012.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination did not indicate that the Veteran was manifesting forward flexion equal to or less than 30 percent, a combined range of motion equal to or less than 170 degrees, or an abnormal spinal contour or gait.  Therefore, the Veteran is not entitled to a disability rating in excess of 10 percent prior to June 25, 2012.

The Veteran is not entitled to a disability rating in excess of 20 percent throughout the period on appeal.  As previously stated, the Board notes the Veteran's complaints of neck pain and limited range of motion as well as the opinions of his private physicians, and the Board finds them credible.  Nevertheless in order to prevail, the weight of the evidence must indicate that the Veteran's forward flexion is equal to or less than 15 degrees.  The Board recognizes that the Veteran complained, in March 2016, that, in one instance, he had barely any range of motion in his neck, and, in another instance, he was unable to flex his neck forward.  A VA examination that same month however, found that the Veteran had a combined range of motion of 120 degrees and a forward flexion to 30 degrees.  VA examinations have consistently found that the Veteran's forward flexion was 15 degrees or less throughout the period on appeal.  Furthermore, the Board notes that none of the private medical opinions submitted into the record on the Veteran's behalf opine that the Veteran's forward flexion is 15 degrees or less.  Accordingly, the weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 20 percent throughout the period on appeal.  
In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The Board notes that the Veteran reported additional functional loss in both the June 25, 2012 and March 2016 VA examinations.  The Veteran's additional functional loss included less movement than normal; pain on movement; and stiffness in the June 25, 2012 examination and being fired from his job as a result of his cervical spine disability in the March 2016 examination.  The Veteran's reports are consistent with his previously reported symptomology, and the Board generally finds his reports to be credible.  

Nevertheless, being fired from a job, although unfortunate, does not constitute additional functional loss, because it is not a physical limitation such as pain, fatigability, incoordination, pain on movement, or weakness.  Regarding the Veteran's other reported additional functional limitations, the Board notes that in both examinations the Veteran was able to perform repetitive motion testing without additional loss of range of motion.  Therefore, the Veteran's reports, though credible, are not legally sufficient to trigger a higher disability rating due to additional functional loss.  See Mitchell.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to an increased disability rating for a cervical spine disability.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to a disability rating in excess of 10 percent prior to June 25, 2012 and in excess of 20 percent thereafter is denied.

Neurological Disorder

The Veteran first filed for service connection for a neurological disorder of his upper extremities in October 2005.  In January 2007, the RO denied service connection for a neurological disorder of his upper left extremity.  Service connection for a neurological disorder of his upper right extremity (identified as peripheral neuropathy of the right hand) was granted and assigned a disability rating of 10 percent, effective the day after the Veteran separated from service (January 1, 2006).  The Veteran did not explicitly appeal the denial of service connection for a neurological disorder of the left upper extremity or a 10 percent disability rating for a neurological disorder of the right upper extremity.  As described supra however, the Veteran did appeal his disability rating for a cervical spine disability.  In October 2015, the Court remanded the Veteran's cervical spine disability back to the Board, because the Board only took into consideration his orthopedic symptoms rather than his orthopedic and neurological symptoms in evaluating his disability.  The matter was remanded to the RO who assigned the Veteran a disability rating of 20 percent for neurological disorders in both his extremities.

The Veteran's neurological disorders of the bilateral upper extremities were originally characterized as peripheral neuropathy, and, in the case of the Veteran's right upper extremity, evaluated pursuant to Diagnostic Code 8515.  Currently, the Veteran's bilateral neurological disorders are characterized as a radicular group and evaluated pursuant to Diagnostic Code 8510.  Combined nerve injuries are rated by reference to major involvement, but is sufficient in extent consideration is given to radicular group ratings.  38 C.F.R. § 4.124a, Diagnostic Code 8719, Note.

Under Diagnostic Code 8515, a disability rating of 10 percent is assigned for mild incomplete paralysis of either the dominant or nondominant upper extremity.  A disability rating of 20 percent is assigned for moderate incomplete paralysis of the nondominant upper extremity, and a disability rating of 30 percent is assigned for moderate incomplete paralysis of the dominant upper extremity.  A disability rating of 40 percent is also assigned for severe incomplete paralysis of the nondominant upper extremity, and a disability rating of 50 percent is assigned for severe incomplete paralysis of the dominant upper extremity.  A disability rating of 60 percent is assigned for complete paralysis of the nondominant upper extremity, and a disability rating of 70 percent is assigned for complete paralysis of the dominant upper extremity.  Under Diagnostic Code 8515, complete paralysis consists of the following: hand inclined to the ulnar side; the index and middle fingers more extended than normally; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; cannot make a fist; index and middle fingers remain extended; cannot flex distal phalanx of thumb; defective opposition and abduction of the thumb at right angles to the palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, 8515.

Under Diagnostic Code 8510, a disability rating of 20 percent is assigned for mild incomplete paralysis of either the dominant or nondominant upper extremity.  A disability rating of 30 percent is assigned for moderate incomplete paralysis of the nondominant upper extremity, and a disability rating of 40 percent is assigned for moderate incomplete paralysis of the dominant upper extremity.  A disability rating of 40 percent is also assigned for severe incomplete paralysis of the nondominant upper extremity, and a disability rating of 50 percent is assigned for severe incomplete paralysis of the dominant upper extremity.  A disability rating of 60 percent is assigned for complete paralysis of the nondominant upper extremity, and a disability rating of 70 percent is assigned for complete paralysis of the dominant upper extremity.  Under Diagnostic Code 8510, complete paralysis consists of all shoulder and elbow movements lost or severely affected while hand and wrist movements not affected.  38 C.F.R. § 4.124a, 8510.

As described infra, evidence indicates that the Veteran has manifested a disability affecting all radicular groups; thus requiring consideration under Diagnostic Code 8513 (all radicular groups).  Under Diagnostic Code 8513, a disability rating of 20 percent is assigned for mild incomplete paralysis of either the dominant or nondominant upper extremity.  A disability rating of 30 percent is assigned for moderate incomplete paralysis of the nondominant upper extremity, and a disability rating of 40 percent is assigned for moderate incomplete paralysis of the dominant upper extremity.  A disability rating of 60 percent is also assigned for severe incomplete paralysis of the nondominant upper extremity, and a disability rating of 70 percent is assigned for severe incomplete paralysis of the dominant upper extremity.  A disability rating of 80 percent is assigned for complete paralysis of the nondominant upper extremity, and a disability rating of 90 percent is assigned for complete paralysis of the dominant upper extremity.  Under Diagnostic Code 8510, complete paralysis consists of all shoulder and elbow movements lost or severely affected while hand and wrist movements not affected.  38 C.F.R. § 4.124a, 8510.

The Board notes that the record does not indicate that the Veteran is experiencing complete paralysis, because the Veteran has not complained of, nor do his treatment records memorialize a finding of, complete paralysis of the upper extremities.  Therefore, complete paralysis does not provide an adequate basis for an increased disability rating, and the Board shall address it no further.  38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8513, 8515.

In a June 2006 written statement the Veteran indicated that he experienced numbness in both of his arms on a regular basis.  

An August 2006 MRI report indicated that a cervical spine disc bulge extended into the neural foramina bilaterally, but that it was more prominent on the right side as compared with the left.

August 2006 private treatment records indicate that the Veteran had weakness in his hands and make reference to cervical degenerative joint disease with radiculopathy.

The Veteran underwent a VA examination in October 2006.  The Veteran reported that he underwent an electromyography (EMG) of his right arm and possibly his left as well.  The Veteran stated that he has difficulty using his computer mouse at work, because his right arm falls asleep.  The Veteran indicated that in the morning both of his arms are numb, and that extending and flexing his neck exacerbates his neurologic symptoms.  The examiner noted that the Veteran was right hand dominant.  The examiner noted that on neurological examination, cranial nerves II through XII are grossly intact.  The examiner observed that the results of heel, toe, tandem, and Romberg tests were all normal, and that deep tendon reflexes were 1+ in the upper extremities and equal.  The examiner determined that in the right upper extremity there was a decreased pinprick and light touch along the path of the ulnar nerve extending to the fifth digit, and that sensory testing of the left upper extremity was normal to light touch and pinprick.

As previously noted, the Veteran submitted a private medical opinion from Dr. Ohadi dated May 2007.  Dr. Ohadi indicated that the Veteran had been under his care since April 2006.  Dr. Ohadi opined that the bulge from the Veteran's cervical spine was abutting a nerve root on his right side.

As also previously noted, the Veteran submitted another private medical opinion from Dr. Peric dated August 2008.  Dr. Peric diagnosed the Veteran with degenerative joint disease of the cervical spine with occasional cervical radiculopathy.  The Veteran submitted a second opinion from Dr. Peric dated November 2008 in which Dr. Peric indicated a diagnosis of degenerative joint disease of the cervical spine with cervical radiculopathy.

The Veteran underwent another VA examination in June 2012.  The examiner indicated that the results of the Veteran's sensory tests were normal, and that the Veteran did not have radiculopathy or any other neurologic abnormalities related to his upper extremities.  The examiner also noted that the Veteran did not have muscle atrophy.

VA treatment records from April 2015 to January 2016 indicate that cervical radiculopathy is listed on the Veteran's problem list, and he reports numbness in his extremities.

The Veteran underwent another VA examination in March 2016.  The Veteran's sensory test results indicated that the Veteran's bilateral shoulder area and bilateral inner and outer forearm were normal, and that sensation in the his bilateral hands and fingers was decreased.  The examiner diagnosed the Veteran with radiculopathy.  The examiner noted the following symptoms: no bilateral constant pain; moderate bilateral intermittent pain; mild bilateral paresthesias or dysesthesia; and mild numbness.  The examiner indicated that the Veteran's bilateral upper, middle, and lower radicular groups were involved.  The examiner noted that the Veteran did not have muscle atrophy.  

As previously noted that Veteran submitted a March 2016 VA Form 21-2680; filled out by himself.  The Veteran indicated that he requires adaptive silverware in order to feed himself, and that he is unable to lift his arms past 45 degrees.

The Board notes that the Veteran is competent to report his symptoms, and the Board finds the Veteran to be credible.  Nevertheless, the issues before the Board are matters of medical complexity and the Veteran has not demonstrated medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board must root the findings of fact in the medical evidence of record; rather than the Veteran's reports.

Throughout the period on appeal, the Veteran's neurological disorders have been evaluated pursuant to Diagnostic Code 8510 and 8515.  The assignment of this diagnostic code was in error.  The Veteran underwent a VA neurological examination in March 2016, and the examiner diagnosed him with radiculopathy of both upper extremities and opined that the upper, middle, and lower radicular groups were involved.  Accordingly, the Veteran's neurological disability should be evaluated pursuant to Diagnostic Code 8513 all radicular groups rather than Diagnostic Code 8510 or 8515.

The Board finds that a different Diagnostic Code better compensates the Veteran's upper extremity disabilities.  Furthermore, this decision results in an increase in disability rating, so safeguards for reductions in ratings are not for consideration with the change in diagnostic code.  See Read v. Shinseki, 651 F.3d 1296   (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420   (2011).

The Board notes that previous examiners either diagnosed the Veteran with peripheral neuropathy of only the right upper extremity or indicated no diagnosis at all.  Nevertheless, the Board does not afford these opinions great weight, because an August 2006 MRI report indicated that a cervical spine disc bulge extended into the neural foramina bilaterally.  The Board must afford greater weight to a diagnostic tool like an MRI, and, the August 2006 MRI report proves that the Veteran has a neurological condition caused by his cervical spine disability effecting both extremities.  The private opinions and VA treatment records indicating that the Veteran has radiculopathy related to his cervical spine disability.  Therefore the weight of the evidence indicates that the Veteran has radiculopathy of the bilateral upper extremities, and, consistent with this finding, a valid VA examination indicates that all radicular groups are involved.  

The Board further notes that - since the weight of the evidence indicates that the Veteran's neurological disorder is related to his service-connected cervical spine disability which was assigned and effective date the day after the Veteran separated from service - the effective date of the new diagnostic code is the day after he separated from service, which is January 1, 2006.

The weight of the evidence indicates that the Veteran's neurological disorder of the bilateral upper extremities do not cause severe incomplete paralysis.  Both the June 2012 and March 2016 VA examinations indicated that the Veteran did not manifest muscle atrophy at that time.  The March 2016 VA examination described the Veteran's radiculopathy symptoms as either mild or moderate, and the June 2012 VA examination didn't even diagnose the Veteran with radiculopathy.  Finally, the October 2006 VA examination only diagnosed a neurological disorder in one of the Veteran's upper extremities.  The lack of muscle atrophy as well as the fact that the Veteran's symptoms are slight enough to avoid diagnosis in one or more of his extremities indicates that the Veteran's symptoms are not grave enough to be characterized as severe.

The Board finds the weight of the evidence indicates that the Veteran's right upper extremity manifests moderate incomplete paralysis, and that his left upper extremity manifests mild incomplete paralysis.  The terms moderate and mild are not defined in the schedular rating criteria.  Furthermore, the characterizations of the Veteran's symptomology, such as mild or moderate, by VA examiners and other health professionals are not dispositive.  The Board finds that the weight of the evidence indicates that the neurological disorder of the Veteran's right upper extremity is graver than the neurological disorder of his left upper extremity.  The August 2006 MRI report indicated that the bulge of the Veteran's cervical spine was affecting the Veteran's right side more aggressively than the left.  Furthermore, the October 2006 VA examiner only diagnosed the Veteran with a neurological disorder of the right side rather than bilaterally.  The March 2016 VA examination indicated that most of the Veteran's symptoms were mild, but that he experiences moderate intermittent pain.  Therefore, in light of the fact that the Veteran's symptoms range from mild to moderate - and that the Veteran's right upper extremity symptoms are more severe than the Veteran's left upper extremity symptoms - the Board finds that the Veteran's incomplete paralysis of the upper right extremity is moderate and that his incomplete paralysis of the upper left extremity is mild.  The Board also notes that the Veteran's dominant side is his right side.

As discussed herein, the Veteran is entitled to have his neurological disorders evaluated pursuant to Diagnostic Code 8513 effective January 1, 2006.  He is also found to be entitled to a disability rating of 40 percent for his upper right extremity effective January 1, 2006 and a disability rating of 20 percent for his upper left extremity effective January 1, 2006.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for Veteran's cervical spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran is claiming that he is entitled to a higher rating due neck pain and limitation of motion.  The schedular criteria provide for compensable rating based on the limitation of range of motion; see 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; and - to the extent that the a claimant does not meet the criteria for a rating based on limitation of motion - a minimal compensable ratings for painful motion as a result of healed injuries.  See 38 C.F.R. § 4.59.  Finally, pain itself is a symptom taken into consideration when evaluating the severity of disabilities though not an adequate basis for a disability itself.  See Mitchell.  Moreover, the Board is tasked with taking all of the Veteran's symptoms into consideration when evaluating the severity of musculoskeletal disabilities in order to determine whether the Veteran is experiencing additional functional loss.  See Deluca.  Therefore, the Veteran's symptomatology and impairment are more than contemplated by the schedular rating criteria.

Furthermore, the Board finds that the symptomatology and impairment for Veteran's neurological disorder of the bilateral upper extremities are specifically contemplated by the schedular rating criteria as well.  The schedular rating criteria for a neurological disorder of the upper extremities assigns disability ratings based on paralysis ranging from mild, to moderate, to severe, to complete.  These terms are global and holistic in nature, and they require the Board to take into consideration all of the Veteran's claimed neurological symptoms.  Therefore, no referral for extraschedular consideration is required for a neurological disorder of the upper extremities either, because the Board necessarily takes all of the Veteran's symptomology and impairment into consideration when assigning the rating.

The Board notes the Veteran's March 2016 report indicates that aids such as canes, braces, crutches, or the assistance of another person are required for the Veteran to travel one mile.  The use of assistive devices, however, does not make the Veteran's disability unique or unusual, and their use alone does not mean the schedular rating criteria do not adequately describe the symptoms of the Veteran's service connected disabilities, so as to trigger referral for extraschedular consideration.  First, the use of an assistive device is not unexpected when a person experiences significant pain.  That is, it is not a unique or unusual result of a disability. Second, the use of an assistive device is not a "symptom" of the Veteran's disability; rather, it is the result of symptoms such as pain and limitation of motion.  In other words, the Veteran uses assistive devices because of pain, but pain is a symptom that the Board considers when determining functional loss leading to the limited range of the motion or severity of the injury contemplated by the schedular rating criteria.

The Board notes the October 2015 joint motion to remand (JMR) instructed the Board to consider the Veteran's service connected disabilities "collectively" warranted referral for extraschedular consideration pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds that the collective impact of the Veteran's multiple disabilities are adequately anticipated by TDIU.  As TDIU is adequately anticipated by the scheduling criteria, referral for extraschedular consideration due to the collective impact of the Veteran's disabilities is not warranted.

In relying on the schedular rating criteria for schedular TDIU, the Board is mindful that the Court has previously held that a Board decision that remands the issue of TDIU while at the same time denying an extraschedular claim on the basis that the claimant does not experience marked interference with employment is clearly erroneous.  See Brambley v. Principi, 17 Vet. App. 20 (2003).  As previously noted however, extraschedular analysis is a two-step process.  The Board only considers whether the Veteran's disability picture exhibits factors described as governing norms, including marked interference with employment, after the Board determines that the Veteran's disability picture is not adequately addressed by the schedular rating criteria.  This case is distinguishable from Brambley, because the Board finds that the Veteran's disability picture was adequately contemplated by the rating criteria; without reaching a finding on whether his disability picture resulted in marked interference with employment.

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.

TDIU

The Board has also considered whether the TDIU has been implicitly raised by the record.  See Rice.  The Board finds that it has, because the March 2016 VA examination indicates that the Veteran lost his job due to his service-connected cervical spine disability.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not due to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Typically, TDIU is awarded on a schedular basis, which requires that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran meets the schedular rating criteria.

The Veteran has been assigned compensable disability ratings the following disability ratings for the following service-connected disabilities: 50 percent for sleep apnea from August 2006; 40 percent for a neurological disorder of the upper right extremity from January 2006; 20 percent for a neurological disorder of the upper left extremity from January 2006; 10 percent for a bilateral hip disorder from January 2006; 10 percent for a bilateral shoulder disorder from January 2006; 10 percent for a lumbar spine disorder from January 2006; 10 percent for tinnitus from January 2006; and 10 percent for a cervical spine disorder from January 2006 to June 2012 and 20 percent thereafter.  See March 2016 Codesheet; see also Neurological Disorders supra.

The Veteran underwent a VA examination in October 2010.  The examiner noted that the Veteran was employed as an aircraft dispatcher.  The Veteran reported that he was able to drive for two hours at a time before needing to rest.  The Veteran also indicated that lifting 20 to 25 pound objects or raising his arms greater than 90 degrees (above shoulder level) causes problems.

The Veteran underwent another VA examination in June 2012.  The examiner opined that the Veteran's service-connected disabilities did not limit the his ability to work.

The Veteran underwent another VA examination in March 2016.  The examiner indicated that the Veteran's neck pain made it difficult for him to sleep at night and caused difficulty with repetitive neck motion when looking at a computer screen, and that the Veteran was fired in February 2016 due to his inability to keep up with the demands at work as a result of neck and body pain.  

The Veteran submitted an application for TDIU in April 2016.  The Veteran reported that he had been employed 35 to 40 hours per week from January 2010 to August 2015, and that he had earned $85,000.00 in the previous 12 months.  The Veteran claimed that the following disabilities prevented him from securing and maintaining substantially gainful employment: sleep apnea, musculoskeletal system, degenerative disc disease, bilateral shoulder, cervical spine, bilateral hip, arthralgia, neuropathy right hand.

The Board finds that the weight of the evidence indicates that the Veteran was able to secure and maintain gainful employment until February 2016.  The Board finds that the Veteran's current disability picture precludes manual labor, because the Veteran has a number of orthopedic service-connected disabilities including: his neck, back, shoulders, and hips.  The evidence does indicate that the Veteran was able to secure and maintain employment as a flight dispatcher in spite of his service-connected disabilities prior to February 2016.  Nevertheless, the Board finds that the Veteran's current disability picture also precludes employment in his former position or a similar position as a flight dispatcher or any other kind of sedentary employment.  A March 2016 VA examination indicates that the Veteran was unable to continue to perform his job due to neck pain and sleeplessness.  Additionally, the Veteran has indicated that his neurological symptoms prevent him from using a mouse; which indicates that he would have difficulty regularly using a computer.  An inability to regularly use a computer is a major impediment to gainful sedentary employment.  Therefore the weight of the evidence indicates that the Veteran has been unable to secure and maintain substantially gainful employment since February 2016.


ORDER

An increased disability rating for a cervical spine disability is denied.

The neurological disorder of the left upper extremity formerly evaluated pursuant to Diagnostic Code 8510 as well as the right upper extremity formerly evaluated pursuant to Diagnostic Codes 8510, 8515 are both now evaluated pursuant to Diagnostic Code 8513 effective January 1, 2006.

A disability rating of 40 percent effective January 1, 2006 for a neurological disability of the upper right extremity is granted; subject to the laws and regulations governing the award of monetary benefits.

A disability rating of 20 percent effective January 1, 2006 for a neurological disability of the upper left extremity is granted; subject to the laws and regulations governing the award of monetary benefits.

TDIU is granted effective February 2016; subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board has also considered whether the issue of special monthly compensation based on aid and attendance or housebound has been raised by the record.  The Board finds that it has, because the Board had to consider the Veteran's March 2016 VA Form 21-2680 - which claimed that he was entitled to special monthly compensation based on aid and attendance or housebound - when evaluating his cervical spine symptomology.  The Board finds that this triggers VA's duty to assist, and the matter must be adequately developed in order to determine whether the Veteran requires aid and attendance or is housebound.
 
Accordingly, the case is REMANDED for the following action:

1.  After taking appropriate steps to adequately develop the record, evaluate the Veteran for special monthly compensation based on aid and attendance or housebound.

2.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


